Case: 12-15169   Date Filed: 08/09/2013   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-15169
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 3:12-cr-00031-MCR-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

MARQUISE DEMETRIS JENKINS,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                             (August 9, 2013)

Before CARNES, Chief Judge, BARKETT and HILL, Circuit Judges.

PER CURIAM:
              Case: 12-15169     Date Filed: 08/09/2013   Page: 2 of 2


      Michelle Hendrix, appointed counsel for Marquise Jenkins in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Jenkins’s convictions and

sentences are AFFIRMED.




                                          2